Case: 20-20491      Document: 00516125109          Page: 1     Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 10, 2021
                                   No. 20-20491
                                                                    Lyle W. Cayce
                                 Summary Calendar                        Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Winfred Fields,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CR-316-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury found Winfred Fields guilty of mail fraud, conspiracy to
   commit mail fraud and wire fraud, and 13 counts of aiding and assisting in
   preparation and presentation of false tax returns. He argues on appeal that
   his attorney labored under several conflicts of interest, that the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20491      Document: 00516125109          Page: 2    Date Filed: 12/10/2021




                                    No. 20-20491


   should have rejected his waiver of his right to conflict-free counsel, and that
   counsel was ineffective in failing to advise him to accept the Government’s
   plea offer.
                                          I.
          Winfred Fields was charged with 15 criminal counts related to a
   scheme to obtain fraudulent income tax refunds for United States residents
   and nonresident taxpayers. The superseding indictment alleged violations of
   a treaty or convention between the United States and the United Kingdom
   (UK) “establish[ing] the taxation rules for residents of one country
   performing work and receiving pay in the other country to avoid double
   taxation and the prevention of fiscal tax evasion.” The indictment alleged
   that Fields filed approximately 200 tax returns or amended tax returns
   seeking a refund by falsely claiming that the withheld earnings paid to the IRS
   were exempt from taxation pursuant to the tax treaty with the UK.
          Before trial, the Government filed a motion asking the district court
   to inquire into possible conflicts of interest between Fields and one of his
   defense attorneys, Dwight Jefferson. The motion asserted that in 2010
   Jefferson represented Fields in applying for a temporary restraining order
   (TRO) against a bank after Fields’s business account was frozen on suspicion
   of fraud. The motion also asserted that, after the litigation with bank was
   resolved, Fields began depositing tax refund checks into Jefferson’s attorney
   trust accounts; Jefferson retained a fee and issued the proceeds to Fields.
          The district court granted the Government’s motion and conducted
   two Garcia hearings to ensure a valid waiver by the defendant of his
   constitutional right to conflict-free counsel. See United States v. Garcia, 517
   F.2d 272, 278 (5th Cir. 1975), abrogated on other grounds by Flanagan v. United
   States, 465 U.S. 259, 263 & n.2 (1984). In the end, the district court found
   that Fields had validly waived his right to conflict-free representation.




                                          2
Case: 20-20491       Document: 00516125109           Page: 3     Date Filed: 12/10/2021




                                      No. 20-20491


          The jury found Fields guilty of all 15 counts. He was sentenced within
   the advisory guidelines range to a total 108 months of imprisonment followed
   by three years of supervised release, and he was ordered to pay more than $3
   million in restitution.
                                           II.
          Under the Sixth Amendment, a defendant’s right to counsel requires
   that counsel be free of a conflict of interest. United States v. Brown, 553 F.3d
   768, 799 (5th Cir. 2008). A defendant may choose to proceed with counsel
   who has a conflict if the defendant validly waives his constitutional right to
   conflict-free representation following a Garcia hearing. Id. To be valid, a
   waiver must be knowing, voluntary, and intelligent. United States v. Greig,
   967 F.2d 1018, 1021 (5th Cir. 1992). At the Garcia hearing, the district court
   must “ensure that the defendant (1) is aware that a conflict of interest exists;
   (2) realizes the potential hazards to his defense by continuing with such
   counsel under the onus of a conflict; and (3) is aware of his right to obtain
   other counsel.” Greig, 967 F.2d at 1022. Even so, some conflicts are so
   severe as to deprive a defendant of the right to effective assistance of counsel
   and therefore cannot be waived. See United States v. Vaquero, 997 F.2d 78,
   90 (5th Cir. 1993). “We review the district court's acceptance of defendant's
   waiver of conflict-free counsel for simple error.” United States v. Moore, 37
   F.3d 169, 174 (5th Cir.1994).
          Fields validly waived any potential conflict. The district court here
   held two Garcia hearings, four weeks apart, addressing the potential conflicts
   of interest. At the hearings, the district court extensively discussed the
   potential conflicts that could arise at trial, including the possibility that Fields
   would want to raise a reliance on advice of counsel defense, the potential that
   Jefferson’s advice would be colored by concern for his own reputation, and
   the fact that Jefferson’s representation of Fields would prevent him from




                                            3
Case: 20-20491      Document: 00516125109           Page: 4     Date Filed: 12/10/2021




                                     No. 20-20491


   testifying to explain his apparent involvement in the fraud and the use of his
   IOLTA. The district court admonished Fields about his right not to testify
   and that if he decided not to testify, there would be no testimony explaining
   the deposits of client tax refund checks into Jefferson’s IOLTA.
          At the second Garcia hearing, the district court reiterated that counsel
   without potential conflicts provided the best chance of prevailing. The
   district court advised Fields that he was facing 70 years in prison and that the
   court could not anticipate all potential conflicts, and Fields told the court that
   he understood. Thus, the district court ensured that Fields was aware of
   potential conflicts and “the potential hazards to his defense by continuing
   with” possibly conflicted counsel. See Greig, 967 F.2d at 1022.
          At the close of the initial hearing, the district court adjourned for four
   weeks to allow Fields to discuss the potential conflicts with his three defense
   attorneys and to make arrangements for retaining new counsel if appropriate.
   At the later hearing, the district court ensured that Fields had conversations,
   outside Jefferson’s presence, with his other two defense attorneys and
   confirmed that they were independent of Jefferson. The district court told
   Fields that the court would appoint counsel if Fields satisfied the criteria for
   appointed counsel. Fields acknowledged that he had discussed the issue with
   his other two other defense attorneys and his family and that he had an
   opportunity to obtain independent advice and did not wish to seek the advice
   of other counsel. Thus, the district court ensured that Fields was aware of
   his right to obtain other counsel. See Greig, 967 F.2d at 1022.
          The record shows that district court substantially complied with
   Garcia by holding two hearings advising Fields of his right to waive the
   conflict, the dangers involved in making such a waiver, and his right to obtain
   new counsel. See Greig, 967 F.2d at 1022. Fields has not shown that his
   waiver was involuntary or unknowing. Garcia, 517 F.2d at 276.




                                           4
Case: 20-20491      Document: 00516125109           Page: 5   Date Filed: 12/10/2021




                                    No. 20-20491


          Even so, the determination that Fields validly waived his right to
   conflict-free counsel does not end our inquiry. “An accused’s right to waive
   conflict-free representation is not absolute. If the conflict is so severe as to
   render a trial inherently unfair, then the integrity of the judicial system has
   been undermined, and the accused has been deprived of his right to effective
   counsel.” Vaquero, 997 F.2d at 90. “‘We determine whether the integrity
   of the judicial system has been undermined by reference to the current
   national standards of legal ethics,’ although such standards are not
   controlling.” United States v. Rico, 51 F.3d 495, 511 (5th Cir. 1995) (quoting
   Vaquero, 997 F.2d at 90-91). The ABA Model Rules of Professional Conduct
   prohibit a lawyer from representing a client when there is a significant risk
   that the lawyer’s representation will be materially limited by the lawyer’s
   personal interest, unless the lawyer reasonably believes that he can
   competently and diligently represent the client; the representation is not
   illegal; and the client gives informed, written consent. Model Rules of
   Pro.    Conduct r. 1.7 (Am.                Bar    Ass’n 2021); see Tex.
   Disciplinary Rules of Pro. Conduct r. 1.06(b)-(c).
          Fields has not shown that Jefferson’s belief that the potential conflicts
   would not affect his representation of Fields was unreasonable. See Rico, 51
   F.3d at 511. Jefferson maintained that his testimony was unnecessary to
   explain the use of his IOLTA or inconsistencies between Fields’s
   representations to the IRS and his verified pleading in the TRO litigation.
   Jefferson also explained that Fields would be raising the defense of reliance
   on the advice of the IRS, rather than advice of counsel and nothing in the
   record indicates that the defense of reliance on the advice of counsel should
   have been raised at trial. In addition, the Government explained that it had
   no reason to believe Jefferson knowingly participated in the fraud, and
   Fields’s other two attorneys, who were independent of Jefferson, agreed that
   the conflict was waivable.




                                          5
Case: 20-20491       Document: 00516125109           Page: 6   Date Filed: 12/10/2021




                                      No. 20-20491


            Thus, Fields has not shown that any conflict was sufficient to impugn
   the judicial system or render Fields’s trial inherently unfair, such that his
   right to conflict-free counsel was unwaivable. Vaquero, 997 F.2d at 90.
                                          III.
            The record is not sufficiently developed to allow fair consideration of
   Fields’s claim that counsel was ineffective in failing to advise him to accept
   the Government’s plea deal, and, therefore, we decline to consider it without
   prejudice to any right that Fields has to assert it on collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Finally, Fields asks
   us to exercise our supervisory power to reverse his conviction. “The
   underlying purpose of [our] inherent supervisory powers are to 1) implement
   a remedy for a violation of a recognized right, 2) to preserve judicial integrity
   by insuring that the conviction rests on appropriate consideration validly
   before the jury and 3) as a remedy designed to deter further illegal conduct.”
   United States v. Ornelas-Rodriguez, 12 F.3d 1339, 1349 (5th Cir. 1994). Fields
   has not demonstrated that any of these purposes would be accomplished by
   using our supervisory power to reverse his conviction. Thus, we decline to
   do so.
            For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                           6